DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 27, 2022 in which claims 1-20 are presented for examination; of which claims 1, 10 and 18 were amended; and a Terminal Disclaimer was filed.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates to providing arbitrary and custom application traffic generation on network devices leveraging a containerized version of a traffic generation code base. The closest prior art of record, Polychronis US Publication No. 2018/0054377 and Chi et al. US Patent No. 7,751,421, disclose similar methodologies. However, the closest prior art of record, Polychronis US Publication No. 2018/0054377 and Chi et al. US Patent No. 7,751,421, failed to show “identifying, via a network controller, an application associated with a network to yield an identified application; spinning up, by the network controller, a traffic generator in a virtual container on a network device, the traffic generator simulating traffic associated with the identified application; and monitoring performance of at least one of the identified application in the network and the traffic generator on the network device.” These claimed features being present in the independent claims 1, 10, 18 and in conjunction with all the other claimed limitations render claims 1, 10 and 18 allowable over the prior art of record.

As per claims 2-9, 11-17 and 19-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 10 and 18. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 16, 2022